Citation Nr: 0711925	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-17 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active  service from October 1942 to November 
1945.

This appeal arose before the Board of Veterans Appeals 
(Board) from an October 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which awarded service connection for a bilateral hearing loss 
disability and assigned a noncompensable disability 
evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran has claimed that his hearing loss disability is 
worse than that demonstrated by the October 2004 VA 
examination.  He asserted that this examination did not 
accurately reflect his current degree of hearing disability.  
These current assertions, coupled with the fact that the 
examination in question was conducted over 21/2 years ago, 
suggests that another VA examination in this case would be 
helpful.  The veteran is hereby advised of the importance of 
reporting for any scheduled examination, and of the 
consequences of failing to so report.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an audiological 
examination in order to fully assess his 
current degree of hearing loss.  The 
examiner must be provided with the claims 
folder to be reviewed in conjunction with 
the examination, and indicate in the 
examination report that the claims folder 
was so reviewed.  The examiner should 
provide a complete rationale for all 
opinions expressed.

2.  Once the above-requested development 
has been completed, readjudicate the 
veteran's claim for an initial compensable 
evaluation for the service-connected 
bilateral hearing loss disability.  If the 
claim remains denied, provide him and his 
representative with an appropriate 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


